927 N.E.2d 74 (2010)
PEOPLE State of Illinois, respondent,
v.
James L. EDWARDS, petitioner.
No. 110167.
Supreme Court of Illinois.
May 26, 2010.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its judgment in People v. Edwards, case No. 2-07-1133 (03/26/10). The circuit court is directed to grant defendant's motion for forensic DNA testing under section 116-3 of the Code of Criminal Procedure (725 ILCS 5/116-3).